Citation Nr: 0519499	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  01-07 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type II. 


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
November 1969.

This appeal has been brought to the Board of Veterans' 
Appeals (Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The case was previously before the 
Board in September 2003, at which time it was remanded for 
additional evidentiary development.  That requested 
development has been undertaken, and the case has been 
returned to the Board for final appellate review.

FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus 
requires the use of an oral hypoglycemic agent and a 
restricted diet, but does not require restriction of his 
activities.

2.  With consideration of the doctrine of reasonable doubt, 
the Board finds that the evidentiary record supports a 
finding that the veteran's service-connected diabetic 
peripheral neuropathy is manifested by complaints of a 
burning sensation in both feet, with no more than mild 
sensory diminishment in each lower extremity.

3.  The veteran has erectile dysfunction, which is not 
attributable to his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent evaluation for diabetes mellitus, type II, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.119, Diagnostic Code 7913 
(2004).

2.  Giving the benefit of the doubt to the veteran, the 
criteria for a separate 10 percent evaluation for diabetic 
peripheral neuropathy of the left lower extremity have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.14, 4.119, Diagnostic Code 7913 Note (1), 
4.124a, Diagnostic Code 8624 (2004).

3.  Giving the benefit of the doubt to the veteran, the 
criteria for a separate 10 percent evaluation for diabetic 
peripheral neuropathy of the right lower extremity have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.14, 4.119, Diagnostic Code 7913 Note (1), 
4.124a, Diagnostic Code 8624 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, ___ Vet. App. ___, 
No. 02-1077 (April 14, 2005), the Court addressed the meaning 
of prejudicial error (38 U.S.C.A. § 7261(b)), what burden 
each party bears with regard to the Court taking due account 
of the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a January 2004 letter implementing VA's duty to notify and 
to assist, the RO informed the veteran of the steps that had 
been undertaken with respect to evidentiary development of 
his claim, and what the veteran's own responsibilities were 
in accord with the duty to assist.  In addition, the veteran 
was advised by virtue of a February 2002 rating decision, a 
detailed June 2002 Statement of the Case (SOC), and a 
Supplemental SOC issued in March 2005, of the pertinent law 
and what the evidence must show in order to substantiate the 
claim.   All such notices provided by VA must be read in the 
context of prior, relatively contemporaneous communications 
from the agency of original jurisdiction.  See Mayfield v. 
Nicholson, supra, slip op. at 27. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

The Board notes further that, in Pelegrini v. Principi, 
supra, the Court held that a VCAA notice must be provided to 
a claimant before the "initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service-connection 
claim."  The Court also made it clear that where notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004, supra.  

Here, the veteran was notified of VA's duty to assist 
subsequent to the appealed rating decision.  However, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate the claim and to assist 
him in developing relevant evidence.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of this matter.  Rather, remanding this case 
again to the RO for further VCAA development would result 
only in additional delay, with no benefit to the veteran.  
See Bernard v. Brown, supra.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claim.  
VA records have been secured for the file, and VA 
examinations were conducted in 2003, 2004, and 2005.  For its 
part, VA has done everything reasonably possible to assist 
the veteran, and no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran filed his original service connection claim for 
diabetes mellitus in November 2000.  

VA records reflect that diabetes mellitus was diagnosed at 
least as early as August 1999.  Records dated in 1999 and 
2000 show that he was compliant with a diet for diabetes, and 
that he was on a prescribed exercise regimen.  

In a February 2002 rating decision, service connection was 
granted for diabetes mellitus and a 20 percent disability 
evaluation was assigned, effective from November 2000.

VA medical records dated in 2001 and 2002 disclose that the 
veteran was exercising regularly and that he denied symptoms 
of chest pain, shortness of breath or edema, and urinary and 
bowel complaints (April 2001).  Foot discomfort was noted in 
a May 2001 record.  The records show that diabetes mellitus 
was in very good control (November 2001) and that he was 
taking Glyburide.   

In his July 2002 substantive appeal, the veteran explained 
that his activities had been regulated and curtailed due to 
diabetes.  He reported that his symptoms included a weak 
immune system, periodic numbness in the extremities, night 
sweats, vision changes, frequent urination, sleeplessness, 
lack of mental focus, personality changes with changes in 
blood sugar level, and burning of the soles of his feet. 

VA records dated from 1998 to 2003 are on file.  A February 
2003 record documents that the veteran complained of leg 
swelling and diminished sexual activity, and he reported that 
in November 2002 he had contracted a bacterial infection on 
his legs.  In March 2003 records, the veteran complained of 
erectile dysfunction, and it was noted that he had previously 
had cellulitis.  An April 2003 records showed that the 
veteran was taking Glyburide daily.  

A VA diabetes mellitus examination was conducted in July 
2003.  It was noted that the veteran's current treatment 
regimen was Glyburide, daily.  The veteran reported that he 
had required no emergency room or urgent visits to the doctor 
for high or low blood sugar.  He stated that he was on a low 
carbohydrate diet.  He identified symptoms of easy 
fatigability, infections that were slow to heel, and tingling 
in the hands and a burning sensation in the feet.  There was 
no indication of diabetic retinopathy, angina, myocardial 
infarction, or hypertension.  

Physical examination revealed that a cardiac evaluation was 
normal.  Examination of the nerves revealed a slight decrease 
in sensitivity in the feet over the toes.  Deep tendon 
reflexes were normal.  Examination of the feet revealed a 
slight decrease in sensitivity to pin prick.  There was no 
bladder or bowel dysfunction, but the veteran did complain of 
erectile dysfunction, which he believed was associated with 
his diabetes.  Diagnostic tests showed that glucose was 135 
and that blood urea nitrogen (BUN) and creatinine were 
normal.  Diagnoses were diabetes mellitus, type II, with 
early peripheral neuropathy, but no cardiac, vascular 
nephropathy, or diabetic retinopathy; and erectile 
dysfunction, secondary to diabetes mellitus.  

VA medical records reflect that a diabetic foot examination 
conducted in August 2004 was normal.  A diabetic eye 
examination conducted in August 2005 disclosed no diabetic 
retinopathy.  


A VA medical examination was conducted in October 2004.  The 
veteran gave a history of no episodes of ketoacidosis and two 
hypoglycemic episodes, with no hospitalization.  It was noted 
that he was on a restricted diet, limiting fats, breads, and 
rice, and that he varied in weight between 192 to 205 pounds.  
He reported that he used upper body exercises, went to the 
gym, and used a stationary bike for maintenance of diabetes, 
but there was no restriction of activities.  It was noted 
that he took one daily tablet of Glyburide.  There was no 
diabetic retinopathy.  The veteran complained of burning of 
the feet and legs, and a four-year history of erectile 
dysfunction.  Neurological evaluation revealed some 
sensitivity deficit in the toes bilaterally.  Diagnoses of 
diabetes mellitus, type II; erectile dysfunction caused by 
testosterone deficiency, as shown by serum testosterone 
results; neuropathy of the lower extremities secondary to 
diabetes mellitus; and no nephropathy, diabetic retinopathy, 
or hypertension; were made.   

Most recently, another VA examination was conducted in 
February 2005.  The veteran gave a history of no episodes of 
ketoacidosis, and of two hypoglycemic episodes, with no 
hospitalizations.  It was noted that he had a restricted 
diet, avoiding rice and reducing bread and sweets, and that 
he varied in weight between 196 to 210 pounds.  The veteran 
reported that there was no restriction of activities.  It was 
noted that he took one daily tablet of Glyburide.  There was 
no diabetic retinopathy.  The veteran complained of a history 
of burning paresthesia of the feet since 2000, and, beginning 
in 2001, intermittent sharp, slightly burning pains in both 
legs.  He reported no bowel or bladder function complaints, 
but gave a history of erectile dysfunction since 2001.  

Clinical cardiovascular evaluation showed no abnormalities or 
peripheral edema.  Neurological evaluation revealed normal 
motor strength in the upper and lower extremities, but 
sensory examination revealed poor discrimination of touch in 
the left and right mid-tibial areas, the left third toe, and 
the right instep.  All other sites tested, including the 
lower and upper extremities, trunk, and face were normal.  
The diagnoses listed were: diabetes mellitus type II, with 
relatively poor control; peripheral neuropathy as a 
complication of diabetes; no evidence of visual impairment, 
vascular disease, or renal disease; and possible early stage 
essential hypertension.  It was explained that impotence, 
although diagnosed, was not a condition worsened or increased 
by diabetes, as mild hypogonadism by laboratory criteria was 
the likely primary cause, but it was noted that sensory 
neuropathy could worsen impotence.  

III.  Pertinent Law and Regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

As the veteran takes issue with the initial ratings assigned 
when service connection was granted for his diabetes 
mellitus, type 2, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found - a practice known as assigning "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999); 
but see Fenderson, supra.

IV.  Analysis

The veteran's diabetes mellitus, type 2, is currently 
assigned a 20 percent rating pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code (DC) 7913 (2004).

Under DC 7913, a 20 percent is warranted for diabetes 
mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  A 40 percent rating 
is warranted for diabetes mellitus which requires insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
rating is assigned when the condition requires insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
assigned when more than one daily injection of insulin is 
required with restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreation 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength, or complications 
that would be compensable if separately evaluated.

After reviewing the evidence of record, the Board finds that 
the veteran's service-connected diabetes mellitus is no more 
than 20 percent disabling.  The medical evidence shows that 
the veteran is a non-insulin-dependent diabetic, who requires 
an oral hypoglycemic agent (Glyburide) and a restricted diet.  
There is no evidence that there are specific restrictions or 
regulation of activities because of his diabetes.  In fact, 
February 2005 and October 2004 VA examination reports reflect 
that the veteran's diabetes resulted in no restriction of 
activities of his recreation or his activities of daily life.  
In addition, in the same 2004 and 2005 examination reports, 
the veteran stated that that he had not been hospitalized for 
hyperglycemic reactions (although he noted two shaky 
episodes) and had suffered from no episodes of ketoacidosis.  
Therefore, the Board concludes that a rating in excess of 20 
percent for diabetes mellitus, type 2, is not warranted for 
any time period since the date of the initial grant of 
service connection in November 2000.


The Board further notes that the evidence of record 
establishes that, since at least May 2001, VA medical records 
document the veteran's neurological complaints, largely 
involving pain in his feet and lower extremities.  The 2003 
VA examination report includes clinical findings of slightly 
decreased sensitivity to pinprick in the feet, although 
peripheral neuropathy was not diagnosed at that time.  
However, peripheral neuropathy of the lower extremities due 
to diabetes mellitus was diagnosed as shown by both the 2004 
and 2005 VA examination reports, as manifested by sensitivity 
deficit in the toes bilaterally and poor discrimination of 
touch in the left and right mid-tibial areas, left third toe, 
and right instep on sensory examination.  

In this regard, Note 1 of Diagnostic Code 7913 provides that 
compensable complications of diabetes will be rated 
separately.  (The exception, unless they are part of the 
criteria used to support a 100 percent rating, is not 
applicable in this veteran's case).  38 C.F.R. § 4.119, DC 
7913, Note (1) (2004).  Diabetic peripheral neuropathy of the 
lower extremities is rated as analogous to neuritis, under 
the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8624.  
Neuritis is rated according to the provisions of DC 8524 for 
paralysis of the internal popliteal nerve (tibial).  A 10 
percent rating is assigned for mild incomplete paralysis of 
the internal popliteal nerve (tibial).  A 20 percent 
evaluation requires moderate incomplete paralysis; a 30 
percent rating requires severe incomplete paralysis; and a 40 
percent rating requires complete paralysis with plantar 
flexion lost, frank adduction of foot impossible, flexion and 
separation of toes abolished; where no muscle in the sole can 
move. When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  The 
ratings for peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a (2004).

With resolution of all reasonable doubt in the veteran's 
favor, the Board finds that his diabetes mellitus is also 
productive of lower extremity peripheral neuropathy, 
involving only sensory impairment and not any motor deficits 
(February 2005 VA examination report).  Accordingly, we 
conclude that a separate 10 percent rating is warranted for 
mild incomplete paralysis involving each lower extremity.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8624.  However, the 
Board notes that, since the neuropathy involves only sensory 
impairment and has been clinically shown to be no more than 
mild in severity, a separate evaluation in excess of 10 
percent for peripheral neuropathy of either lower extremity 
is not warranted at this time.

The Board has also considered whether a separate evaluation 
is warranted for erectile dysfunction, which the veteran 
believes is attributable to his diabetes mellitus.  The 
record contains a 2003 VA examination report in which a 
diagnosis of erectile dysfunction secondary to diabetes 
mellitus was made.  However, that examination report included 
no clinical findings explaining the basis for the diagnosis.  
Subsequent VA examination reports of 2004 and 2005 addressed 
the matter of whether the veteran's erectile dysfunction is 
related to his diabetes mellitus, type II, and determined 
that it was not etiologically related, instead attributing 
the condition to laboratory findings consistent with 
testosterone deficiency and mild hypogonadism.  Accordingly, 
there is no basis at this time for the assignment of a 
separate evaluation for erectile dysfunction, as the 
preponderance of the evidence currently on file reflects that 
it is not etiologically related to diabetes mellitus.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (Aug. 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised, although the veteran has reported that he 
was turned down for employment for a certain position when he 
reported that he had diabetes mellitus.  Nevertheless, the 
record before the Board does not contain evidence of 
"exceptional or unusual" circumstances that would preclude 
the use of the regular Rating Schedule provisions.  38 C.F.R. 
§ 3.321 (2004).




ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, type 2, is denied.

Entitlement to a separate 10 percent evaluation for left 
lower extremity peripheral neuropathy is granted, subject to 
applicable law governing the award of monetary benefits.

Entitlement to a separate 10 percent evaluation for right 
lower extremity peripheral neuropathy is granted, subject to 
applicable law governing the award of monetary benefits.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


